Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Motor Vehicles which revoked petitioner’s driver’s license pursuant to section 1194 of the Vehicle and Traffic Law. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination of the commissioner is supported by substantial evidence on the record (see, e.g., Snyder v Melton, 60 AD2d 575). Under the circumstances here, it was not an abuse of discretion for the examiner to have refused to grant an adjournment. Mollen, P. J., Damiani, Lazer and Margett, JJ., concur.